DETAILED ACTION
Response to Amendment
The amendment and corresponding arguments filed on 12/19/2020 have been entered.  Claims 1, 9, 10 and 13-19 have been amended.  No claims have been cancelled or added.  Claims 1-20 are currently pending in this application, with claims 1, 10 and 19 being independent.  This Action is made FINAL.

	Response to Arguments
Applicant’s arguments with respect to the claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 8-12, 14, 17-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Nagarajamoorthy, et al (US PG Publication 2018/0167812), and hereafter Nagarajamoorthy.
	
Regarding claim 1, Nagarajamoorthy teaches a computer-implemented method comprising:
receiving, at a device configuration system, an indication of automatic device onboarding activation, wherein the indication includes identification information of one or more candidate devices to be onboarded
([0030] - The gateway 104 can provide information about new (candidate) client devices 102 to the trusted authenticators 202, such as unique identifiers for the devices when the new (candidate) client devices 102 are approved and are granted access to the LAN 100);  
receiving, at the device configuration system, a selection of one or more reference devices
([0030] - The gateway 104 provides including information about other client devices connected to the LAN 100 to the trusted authenticators 202);
determining, by the device configuration system, one or more detectable devices of the one or more candidate devices to be onboarded, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices
([0030] - The gateway 104 provides information about new client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway or other devices), and
wherein determining the one or more detectable devices includes determining a level of physical proximity between the one or more candidate devices and at least one of reference device
([0030] - The gateway 104 provides information about new (candidate) client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway 104 or other devices)
based on one or more of a source Internet protocol (IP) address match between the one or more candidate devices and at least one reference device,
an address resolution protocol (ARP) technique
([0030] - The gateway 104 provides information about new (candidate) client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as unique identifiers for the devices such as MAC addresses (MAC address resolution) or IP addresses when the new client devices 102 are approved and are granted access to the LAN 100), or
a reverse address resolution protocol (RARP) technique;
obtaining, at the device configuration system, one or more automatic configuration parameters from one or more of the reference devices
([0035] - The gateway 104 can use the reported signal strength levels to determine a threshold trusted zone signal strength, such that devices receiving the gateway's Wi-Fi signal at levels at or above the threshold trusted zone signal strength can be considered to be within the trusted zone 300 (trusted devices = reference devices), using received signal strength indicator (RSSI) data according to 802.11k or another wireless protocol.  The gateway 104 can share the threshold trusted zone signal strength with trusted authenticators 202
(The trusted authenticator receives signal strength parameters from the trusted/reference devices)
[0046] – The gateway 104 (The physically proximate gateway = reference device – see [0030]) can notify trusted authenticators 202 of the potential new connection
[0047] - Until a trusted authenticator 202 response with an approval of the new connection, the new client device 102 can remain unprovisioned with a digital certificate and can thus be denied access to the LAN 100.  A trusted authenticator 202 responds to the gateway 104 with an approval of the new connection
(The trusted authenticator receives digital certificate (security parameter) from the gateway/reference device); and 
configuring, by the device configuration system, one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters
([0047] - If a trusted authenticator 202 responds to the gateway 104 with an approval of the new connection, the gateway 104 can provision the new client device 102 with a digital certificate, such as a WPA-801.1x digital certificate).

Regarding claim 2, Nagarajamoorthy teaches the method of claim 1, 
wherein the one or more reference devices include one or more of a configured access point, hub, switch, and firewall, or a combination device thereof
([0021] - Client devices 102 (joined client devices 102 within LAN – see Figs 1-3) can be computers, smartphones, tablet computers, gaming consoles, televisions, set-top boxes, media streaming devices, Internet-connected appliances, IP security cameras, or any other type of device that can be connected to a LAN 100
[0023] - A gateway 104 can comprise a wireless access point configured to transmit data between network elements using communications protocols
[0030] - The gateway 104 provides information about new client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway 104
(The physically proximate gateway that is part of the LAN is also a reference device that includes a wireless access point)). 

Regarding claim 3, Nagarajamoorthy teaches the method of claim 1, 

([0022] - A gateway 104 can connect the client devices 102 in the LAN 100 to each other and/or to another network
[0030] - The gateway 104 provides information about new client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway 104
(The physically proximate gateway that is part of the LAN is also a reference device that includes a wireless access point)). 
 
Regarding claim 5, Nagarajamoorthy teaches the method of claim 1,  
wherein the one or more automatic configuration parameters include assigned networks
([0036] - The new client device 102 can already have network credentials that it can attempt to use to join the LAN
(security parameters include credentials assigned to a network)). 
 
Regarding claim 8, Nagarajamoorthy teaches the method of claim 1,  
wherein to determine the one or more detectable devices of the one or more candidate devices to be onboarded, the method further comprises:
sending a command to one or more of the reference devices to detect the one or more candidate devices to be onboarded
([0038] – The client device 102 can report a measurement of the strength of the Wi-Fi signal it received from the gateway 104, and the gateway 104 can compare the client device's received signal strength measurement against the threshold trusted zone signal strength to determine whether or not the client device 102 is inside the trusted zone 300.  In some embodiments, the client device's initial request to join the LAN 100 can include signal strength measurement, while in other embodiments the gateway 104 can prompt the client device 102 to report that information after it receives the initial request from the client device 102
(The joining/candidate devices get prompted to report signal strength parameters to the gateway/reference device (gateway is reference device proximate to other/ reference devices – see [0030]))); and
in response, receiving one or more responses from one or more of the reference devices, wherein each response indicates if one or more of the candidate devices are detected
([0038] – The gateway 104 can compare the client device's received signal strength measurement against the threshold trusted zone signal strength to determine whether or not the client device 102 is inside the trusted zone 300.  The gateway 104 can prompt the client device 102 to report signal strength measurement information after it receives the initial request from the client device 102).


further comprising:
determining a reliability index value of the one or more detectable devices, wherein the reliability index value represents reliability of the one or more detectable devices being onboarded and is based on a comparison of one or more current radio frequency (RF) characteristics of the one or more detectable devices and one or more baseline RF characteristics of the one or more detectable devices
([0038] – The gateway 104 can compare the client device's received signal strength measurement against the threshold trusted zone signal strength to determine whether or not the client device 102 is inside the trusted zone 300); and
when the reliability index value exceeds a threshold value, performing an action to reduce a potential threat to a network
([0039] - If the gateway 104 determines that the client device 102 is outside the trusted zone 300, the gateway 104 can deny the new client device 102 access to the LAN 100 at step 406).

Regarding claim 10, Nagarajamoorthy teaches a system comprising:
one or more processors coupled to a non-transitory computer-readable medium having stored thereon instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising
([0067] - The trusted authenticator 202 and/or new client device 102 can be loaded with an application, SDK (software development kit), or other software that is configured to perform the activities described above):
receiving an indication of automatic device onboarding activation, wherein the indication includes identification information of one or more candidate devices to be onboarded
([0030] - The gateway 104 provides information about new (candidate) client devices 102 to the trusted authenticators 202, such as unique identifiers for the devices when the new (candidate) client devices 102 are approved and are granted access to the LAN 100);  
receiving a selection of one or more reference devices
([0030] - The gateway 104 provides including information about other client devices connected to the LAN 100 to the trusted authenticators 202);
determining one or more detectable devices of the one or more candidate devices to be onboarded, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices
([0030] - The gateway 104 provides information about new client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway or other devices), and
wherein determining the one or more detectable devices includes determining a level of physical proximity between the one or more candidate devices and at least one reference device
([0030] - The gateway 104 provides information about new (candidate) client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway 104 or other devices)
based on one or more of a source Internet protocol (IP) address match between the one or more candidate devices and at least one reference device, 
an address resolution protocol (ARP) technique
([0030] - The gateway 104 provides information about new (candidate) client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as unique identifiers for the devices such as MAC addresses (MAC address resolution) or IP addresses when the new client devices 102 are approved and are granted access to the LAN 100), or
a reverse address resolution protocol (RARP) technique;
obtaining one or more automatic configuration parameters from one or more of the reference devices
([0035] - The gateway 104 can use the reported signal strength levels to determine a threshold trusted zone signal strength, such that devices receiving the gateway's Wi-Fi signal at levels at or above the threshold trusted zone signal strength can be considered to be within the trusted zone 300 (trusted devices = reference devices), using received signal strength indicator (RSSI) data according to 802.11k or another wireless protocol.  The gateway 104 can share the threshold trusted zone signal strength with trusted authenticators 202
(The trusted authenticator receives signal strength parameters from the trusted/reference devices)
[0046] – The gateway 104 (The physically proximate gateway = reference device – see [0030]) can notify trusted authenticators 202 of the potential new connection
[0047] - Until a trusted authenticator 202 response with an approval of the new connection, the new client device 102 can remain unprovisioned with a digital certificate and can thus be denied access to the LAN 100.  A trusted authenticator 202 responds to the gateway 104 with an approval of the new connection
(The trusted authenticator receives digital certificate (security parameter) from the gateway/reference device); and 
configuring one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters
([0047] - If a trusted authenticator 202 responds to the gateway 104 with an approval of the new connection, the gateway 104 can provision the new client device 102 with a digital certificate, such as a WPA-801.1x digital certificate).

Regarding claim 11, Nagarajamoorthy teaches the system of claim 10, 

([0021] - Client devices 102 (joined client devices 102 within LAN – see Figs 1-3) can be computers, smartphones, tablet computers, gaming consoles, televisions, set-top boxes, media streaming devices, Internet-connected appliances, IP security cameras, or any other type of device that can be connected to a LAN 100
[0023] - A gateway 104 can comprise a wireless access point configured to transmit data between network elements using communications protocols
[0030] - The gateway 104 provides information about new client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway 104
(The physically proximate gateway that is part of the LAN is also a reference device that includes a wireless access point)). 
 
Regarding claim 12, Nagarajamoorthy teaches the system of claim 10, 
wherein the one or more reference devices include at least one configured access point located in network proximity to one or more of the candidate devices
([0022] - A gateway 104 can connect the client devices 102 in the LAN 100 to each other and/or to another network
[0030] - The gateway 104 provides information about new client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway 104
(The physically proximate gateway that is part of the LAN is also a reference device that includes a wireless access point)). 


Regarding claim 14, Nagarajamoorthy teaches the system of claim 10,  
wherein the one or more automatic configuration parameters include assigned networks
([0036] - The new client device 102 can already have network credentials that it can attempt to use to join the LAN
(security parameters include credentials assigned to a network)). 
 
	Regarding claim 17, Nagarajamoorthy teaches system of claim 10,  
wherein to determine the one or more detectable devices of the one or more candidate devices to be onboarded, the operations further comprise:
sending a command to one or more of the reference devices to detect the one or more candidate devices to be onboarded
([0038] – The client device 102 can report a measurement of the strength of the Wi-Fi signal it received from the gateway 104, and the gateway 104 can compare the client device's received signal strength measurement against the threshold trusted zone signal strength to determine whether or not the client device 102 is inside the trusted zone 300.  In some embodiments, the client device's initial request to join the LAN 100 can include signal strength measurement, while in other embodiments the gateway 104 can prompt the client device 102 to report that information after it receives the initial request from the client device 102
(The joining/candidate devices get prompted to report signal strength parameters to the gateway/reference device (gateway is reference device proximate to other/ reference devices – see [0030]))); and
in response, receiving one or more responses from one or more of the reference devices, wherein each response indicates if one or more of the candidate devices are detected
([0038] – The gateway 104 can compare the client device's received signal strength measurement against the threshold trusted zone signal strength to determine whether or not the client device 102 is inside the trusted zone 300.  The gateway 104 can prompt the client device 102 to report signal strength measurement information after it receives the initial request from the client device 102).

 Regarding claim 18, Nagarajamoorthy teaches system of claim 10,
Wherein the operations further comprise:
determining a reliability index value of the one or more detectable devices, wherein the reliability index value represents reliability of the one or more detectable devices being onboarded and is based on a comparison of one or 
([0038] – The gateway 104 can compare the client device's received signal strength measurement against the threshold trusted zone signal strength to determine whether or not the client device 102 is inside the trusted zone 300); and
when the reliability index value exceeds a threshold value, performing an action to reduce a potential threat to a network
([0039] - If the gateway 104 determines that the client device 102 is outside the trusted zone 300, the gateway 104 can deny the new client device 102 access to the LAN 100 at step 406).
 
Regarding claim 19, Nagarajamoorthy teaches 
a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising
([0067] - The trusted authenticator 202 and/or new client device 102 can be loaded with an application, SDK (software development kit), or other software that is configured to perform the activities described above):
receiving an indication of automatic device onboarding activation, wherein the indication includes identification information of one or more candidate devices to be onboarded
([0030] - The gateway 104 provides information about new (candidate) client devices 102 to the trusted authenticators 202, such as unique identifiers for the devices when the new (candidate) client devices 102 are approved and are granted access to the LAN 100);  
receiving a selection of one or more reference devices
([0030] - The gateway 104 provides including information about other client devices connected to the LAN 100 to the trusted authenticators 202);
determining one or more detectable devices of the one or more candidate devices to be onboarded, wherein the one or more detectable devices are candidate devices that are detectable by at least one of the reference devices
([0030] - The gateway 104 provides information about new client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway or other devices), and
wherein determining the one or more detectable devices includes determining a level of physical proximity between the one or more candidate devices and at least one reference device
([0030] - The gateway 104 provides information about new (candidate) client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway 104 or other devices)
based on one or more of a source Internet protocol (IP) address match between the one or more candidate devices and at least one reference device, 

([0030] - The gateway 104 provides information about new (candidate) client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as unique identifiers for the devices such as MAC addresses (MAC address resolution) or IP addresses when the new client devices 102 are approved and are granted access to the LAN 100), or
a reverse address resolution protocol (RARP) technique;
obtaining one or more automatic configuration parameters from one or more of the reference devices
([0035] - The gateway 104 can use the reported signal strength levels to determine a threshold trusted zone signal strength, such that devices receiving the gateway's Wi-Fi signal at levels at or above the threshold trusted zone signal strength can be considered to be within the trusted zone 300 (trusted devices = reference devices), using received signal strength indicator (RSSI) data according to 802.11k or another wireless protocol.  The gateway 104 can share the threshold trusted zone signal strength with trusted authenticators 202
(The trusted authenticator receives signal strength parameters from the trusted/reference devices)
[0046] – The gateway 104 (The physically proximate gateway = reference device – see [0030]) can notify trusted authenticators 202 of the potential new connection
[0047] - Until a trusted authenticator 202 response with an approval of the new connection, the new client device 102 can remain unprovisioned with a digital certificate and can thus be denied access to the LAN 100.  A trusted authenticator 202 responds to the gateway 104 with an approval of the new connection
(The trusted authenticator receives digital certificate (security parameter) from the gateway/reference device); and 
configuring one or more of the detectable devices to be onboarded using the one or more automatic configuration parameters
([0047] - If a trusted authenticator 202 responds to the gateway 104 with an approval of the new connection, the gateway 104 can provision the new client device 102 with a digital certificate, such as a WPA-801.1x digital certificate).
Regarding claim 20, Nagarajamoorthy teaches the non-transitory computer-readable medium of claim 19,
wherein one or more of the reference devices include one or more of a configured access point, hub, switch, and firewall, or a combination device thereof
([0021] - Client devices 102 (joined client devices 102 within LAN – see Figs 1-3) can be computers, smartphones, tablet computers, gaming consoles, televisions, set-top boxes, media streaming devices, Internet-connected appliances, IP security cameras, or any other type of device that can be connected to a LAN 100
[0023] - A gateway 104 can comprise a wireless access point configured to transmit data between network elements using communications protocols
[0030] - The gateway 104 provides information about new client devices 102 to the trusted authenticators 202, including information about other client devices connected to the LAN 100, such as information about their proximity to the gateway 104
(The physically proximate gateway that is part of the LAN is also a reference device that includes a wireless access point)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajamoorthy, in view of Currie, et al (US PG Publication 2017/0374692), hereafter Currie.
Regarding claim 4, Nagarajamoorthy teaches the method of claim 1.
Nagarajamoorthy does not teach 
wherein one or more of the detectable devices to be onboarded include at least one access point.
In the same field of endeavor, Currie teaches the limitations not taught by Nagarajamoorthy, including

([0063] – After the user's network access information is received at the SPAN configuration server, it is used to configure one or more access points for the user.  The user's mobile device may determine the access points to configure, for example based on the strength of signals received from near-by access points). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagarajamoorthy, which includes detectable client devices being provisioned to use a network, to include Currie’s teaching of configuring a to be configured access point by a configuration server using a reference/mobile device, for the benefit of allows the configuration server to determine which access points should be configured with particular network access information as well as to possibly authenticate and authorize network access of devices (see [0063]).

Regarding claim 6, Nagarajamoorthy teaches the method of claim 1.
Nagarajamoorthy does not teach
further comprising: 
receiving, at the device configuration system, one or more manual configuration parameters; and 
configuring, via the device configuration system, the one or more detectable devices to be onboarded with one or more of the manual configuration 

In the same field of endeavor, Currie teaches the limitations not taught by Nagarajamoorthy, including
further comprising: 
receiving, at the device configuration system, one or more manual configuration parameters
([0070] - The access point identifier may be manually entered by the user); and 
configuring, via the device configuration system, the one or more detectable devices to be onboarded with one or more of the manual configuration 
parameters
([0070] - Information identifying an access point to configure may be provided explicitly by the user by entering an identifier associated with the access point such as a media access control (MAC) address or Internet Protocol (IP) address.  The access point identifier may be manually entered by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagarajamoorthy, which includes detectable client devices being provisioned to use a network, to include Currie’s teaching of configuring a to be configured access point by a configuration server using a reference/mobile device, for the benefit of allows the configuration server to determine which access points 

Regarding claim 13, Nagarajamoorthy teaches the system of claim 10.
 Nagarajamoorthy does not teach 
wherein one or more of the detectable devices to be onboarded include at least one access point.
In the same field of endeavor, Currie teaches the limitations not taught by Nagarajamoorthy, including
wherein one or more of the detectable devices to be onboarded include at least one access point
 ([0063] – After the user's network access information is received at the SPAN configuration server, it is used to configure one or more access points for the user.  The user's mobile device may determine the access points to configure, for example based on the strength of signals received from near-by access points). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagarajamoorthy, which includes detectable client devices being provisioned to use a network, to include Currie’s teaching of configuring a to be configured access point by a configuration server using a reference/mobile device, for the benefit of allows the configuration server to determine which access points should be configured with particular network access 
Regarding claim 15, Nagarajamoorthy teaches system of claim 10.
Nagarajamoorthy does not teach
Wherein the operations further comprise: 
receiving, at the device configuration system, one or more manual configuration parameters; and 
configuring, via the device configuration system, the one or more detectable devices to be onboarded with one or more of the manual configuration 
parameters.
In the same field of endeavor, Currie teaches the limitations not taught by Nagarajamoorthy, including
wherein the operations further comprise: 
receiving, at the device configuration system, one or more manual configuration parameters
([0070] - The access point identifier may be manually entered by the user); and 
configuring, via the device configuration system, the one or more detectable devices to be onboarded with one or more of the manual configuration 
parameters
([0070] - Information identifying an access point to configure may be provided explicitly by the user by entering an identifier associated with the access point such as a media access control (MAC) address or Internet Protocol (IP) address.  The access point identifier may be manually entered by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagarajamoorthy, which includes detectable client devices being provisioned to use a network, to include Currie’s teaching of configuring a to be configured access point by a configuration server using a reference/mobile device, for the benefit of allows the configuration server to determine which access points should be configured with particular network access information as well as to possibly authenticate and authorize network access of devices (see [0063]).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagarajamoorthy, in view of Meier, et al (US PG Publication 2009/0232311), hereafter Meier.
Regarding claim 7, Nagarajamoorthy teaches the method of claim 1.
Nagarajamoorthy does not teach 
wherein the configuring comprises updating a value of one or more local settings in one or more of the detectable devices to be onboarded.
In the same field of endeavor, Meier teaches the limitations not taught by Nagarajamoorthy, including
wherein the configuring comprises updating a value of one or more local settings in one or more of the detectable devices to be onboarded
([0005] - Configuration management station (CMS) automatically and securely configures a new AP when the AP is initially installed so that a customer can securely install a new AP "out-of-the-box").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagarajamoorthy, which includes detectable client devices being provisioned to use a network, to include Meier’s teaching of configuring a detectable AP using a reference device, the AP detected by the reference device itself, for the benefit of establishing a mutual trust relationship and a secure channel between an AP and at least one CMS, so that configuration parameters are securely delivered to the AP (see [0018]).

Regarding claim 16, Nagarajamoorthy teaches system of claim 10.
Meier further teaches 
wherein the configuring comprises updating a value of one or more local settings in one or more of the detectable devices to be onboarded
([0005] - Configuration management station (CMS) automatically and securely configures a new AP when the AP is initially installed so that a customer can securely install a new AP "out-of-the-box").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nagarajamoorthy which includes detectable client devices being provisioned to use a network, to include Meier’s teaching of configuring a detectable AP using a reference device, the AP detected by the reference device itself, for the benefit of establishing a mutual trust relationship and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brzozowski, et al (US PG Publication 2014/0334334), hereafter Brzozowski, teaches dynamically configuring one or more networking devices to adapt to network conditions and authoritative conflicts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached on M-F between 10 am and 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.







/FRANK E DONADO/Examiner, Art Unit 2641



/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641